Per Curiam.
The vice-chancellor held that the stop-notice or notices served by the appellant did not comply with statutory requirements, in that it failed to set out a demand by the claimant upon the principal contractor, and a refusal by him to pay, as contemplated by section 3 of the Mechanics’ Lien act. He further held that there had been in fact no refusal of the principal contractor to pay.
With the first conclusion we agree, and find it unnecessary to add to or modify the opinion of the vice-chancellor in that regard. This is sufficient for an affirmance of the decree below, without passing on the second conclusion of the vice-chancellor.
The decree is accordingly affirmed.
For affirmance — The Chibe-Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Minturn, Kalisoh, Black, White, Heppenpleimer, Williams, Gardner — 13.
For reversal — None.